Name: Commission Regulation (EC) No 677/1999 of 26 March 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: European Union law;  animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 27. 3. 1999L 83/42 COMMISSION REGULATION (EC) No 677/1999 of 26 March 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 9, 13 and 25 thereof, Whereas Commission Regulation (EC) No 2789/98 (3) grants a temporary derogation from Commission Regula- tion (EC) No 1445/95 (4), as last amended by Regulation (EC) No 2648/98 (5), on rules of application for import and export licences in the beef and veal sector; Whereas the reasons for extending the term of validity of export licences with advance fixing of the refund and the derogation from Article 10(5) of Regulation (EC) No 1445/95 concerning products covered by CN code 0202 still hold; whereas the period of applicability of Regula- tion (EC) No 2798/98 should therefore be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 2 of Regulation (EC) No 2789/98, 31 March 1999' is replaced by 30 June 1999'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 347, 23. 12. 1998, p. 33. (4) OJ L 143, 27. 6. 1995, p. 35. (5) OJ L 335, 10. 12. 1998, p. 39.